Citation Nr: 0733806	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for neurological disability involving the wrists, 
elbows, shoulders, and lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2005, a statement of the case was issued in 
October 2005, and a substantive appeal was received in 
September 2006.  The veteran testified at a Board hearing in 
September 2007.  A motion to advance this case on the docket 
was granted in September 2007.


FINDING OF FACT

The veteran did not incur additional disability, to include 
neurological disability involving the wrists, elbows, 
shoulders, and lower extremities, as a result of VA medical 
treatment.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for neurological disability involving the wrists, elbows, 
shoulders, and lower extremities, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004.  The letter predated the June 2005 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The November 
2004 letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the veteran a letter in November 2004 which 
advised him of the evidence necessary to support his claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to compensation under 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's VA medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a report of VA examination performed in March 
2005.  The report sets forth a medical opinion addressing the 
underlying issue in this appeal.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran claims entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 on the basis that medication prescribed by 
a VA physician resulted in severe joint pain, to include 
neurological disability involving the hands, elbows, 
shoulders, and lower extremities.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim in October 2004, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c)(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable'" proximately caused the disability 
or death.  Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
amendment reflects amendments to 38 U.S.C. 1151, the 
statutory authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

VA outpatient treatment records reflect that on August 2, 
2004, the veteran sought treatment at the urgent care center 
for evaluation of hand pain.  A history of tendonitis and 
multiple musculoskeletal pains were noted.  The veteran 
reported that the hand pain had been present for greater than 
one year and had gotten progressively worse.  He reported 
pain with movement or motions of the hand, particularly 
opening jars.  He reported difficulty holding objects 
secondary to pain.  He reported that he has some pain in the 
left hand but it is not as severe as the right hand.  He 
reported weakness in the right hand.  He denied any trauma 
but reported a history of repetitive motion due to his 
profession as an architect and his hobby of wood-carving.  He 
denied any numbness and tingling in the right hand.  A 
history of right ring trigger finger status post recent 
injection was noted.  He also has had trigger points injected 
in his left arm.  On physical examination, he had 5/5 
strength in the right extremity including the hand and thumb.  
He had 4 plus strength in the right hand, and 5 strength in 
the left hand.  He had negative Phalen's and Tinel's sign.  
He was unable to do two-point discrimination in the little 
finger of the left hand.  He could do it in the thumb of the 
left hand and the thumb and little finger of the right hand.  
Sensation was intact bilaterally.  He had pain with extension 
of the right wrist especially with palpation over the forearm 
during this maneuver.  X-rays of the cervical spine showed 
evidence of significant degenerative joint disease, 
especially in C5-C6, and C6-C7.  He also had disc space 
narrowing in the same c-spine distribution.  The examiner 
noted that prior electromyography studies of both arms in the 
past had been normal.  Given the extensive degenerative joint 
disease of the neck, there was concern for possible 
neuropathic cause to his pain and weakness.  The plan was to 
'start Gabapentin and titrate up dosage,' 'referral to 
rheumatology clinic,' 'referral to occupational therapy,' 
and, 'follow-up with primary care physician in Youngstown.'  

The veteran claims that upon taking Gabapentin, he began to 
experience a reaction to the drug, including severe joint 
pain throughout his body.  He claims that he attempted to 
contact the prescribing VA physician to no avail.  He claims 
that he was later told by another VA physician to reduce his 
pill intake, but not to stop the intake abruptly as it was a 
dangerous drug.  Such specific contentions with regard to any 
complaints pertaining to the Gabapentin are not reflected in 
the VA outpatient treatment records.

On November 1, 2004, VA outpatient treatment records reflect 
that the veteran called the clinic because he wanted to stop 
taking his Prednisone medication because it was making him 
too lethargic.  This was discussed with his primary care 
physician and he was informed that it was okay to stop taking 
the medication.

A November 2, 2004, VA outpatient treatment record reflects 
that the veteran had incurred weight loss as a result of 
eating smaller portions of food with meals.  His weight was 
reflected as 175 pounds, his usual weight was reflected as 
186 pounds, and his ideal weight range was reflected as 
ranging from 146 to 174 pounds.  He reported being unable to 
exercise due to leg pain and questionable arthritis.  He had 
stopped taking Zocor with the consent of a medical doctor.  
He continued to take vitamin E, vitamin C, parenteral 
multivitamins (MVI), MSM, and he stopped taking glucosamine.  
The assessment was nutritional issues as his weight had 
decreased by 11 pounds in 6 months, his lipids were 
acceptable, and his blood pressure was slightly elevated at 
his last medical appointment.  He was ordered to return to 
the clinic in 6 months.  

On November 15, 2004, VA outpatient treatment records 
reflects that the veteran called requesting an appointment 
with a specific VA doctor.  He reported severe pain in his 
shoulders and joints.  He reported that he stopped taking his 
medication the previous month and that now his pain is 
severe.  He also reported that he was "poisoned on 
Gabapentin."  Later that day, he visited the clinic with 
complaints of continued joint pain.  It was noted that he had 
weaned himself off of Prednisone, and had not been taking any 
medication, although he did have medication available.  The 
assessment was osteoarthritis - exacerbation.  He was 
instructed to restart Prednisone, and was advised to take 
medications available for pain.

On December 2, 2004, the veteran underwent a neurology 
consultation for low back pain and hip pain.  The examiner 
noted that the veteran was a poor historian and tangential.  
The veteran reported that he was given Gabapentin on August 
2, and it had "almost killed" him because he had pain in 
all the joints of his body.  He stated that he had no pain 
prior to the medication and his only complaint of pain was in 
the third and fourth digits in the right hand.  The pain in 
his body lasted about "2 months."  He received Percocet 
which he had been given for low back pain, with some help.  
He was weaned down from Gabapentin and was given Prednisone 
taper, then tapered back up again.  He reported that his left 
lower extremity drags, which began about two years prior.  He 
also reported pain in the left groin area.  He reported 
taking over the counter medication for "joints" for five 
years without much help, although he reported that Prednisone 
and Etodolac help.  Upon physical examination, the examiner 
noted multiple, unclear problems, but seemingly including 
pain.  The description of the pain with the concomittent 
swelling suggested osteoarthritis.  He had no signs 
suggestive of a stroke, radiculopathy, or neuropathy.  He had 
no symptoms suggestive of neuropathy.  He was referred to 
Rheumatology but deferred referral to a pain clinic.

In March 2005, the veteran underwent a VA examination.  The 
examiner noted that the veteran was claiming disability on 
the basis of side effects from Gabapentin resulting in 
tingling in the wrist, elbow, and shoulder along with trouble 
walking.  He claimed that he was not told to discontinue the 
medication in a timely manner.  The veteran reported having 
pains in the back, hips, and right neck and shoulder on and 
off for years.  The back pain started in the 1950s after an 
accident.  The hip pain "came along some time after that."  
He also reported that the left leg and arm had an 
unexplainable weakness to them for at least 2-3 years to the 
point where he needed to drag the leg along.  He also 
reported a funny feeling in the left arm which started at 
some point along with the leg.  He reported using a walking 
cane for 4-5 years because of the left leg problem.  He 
claimed that in August 2004, he was administered Gabapentin 
and developed "severe" joint pains throughout his entire 
body.  At the time of the examination, he continued to have 
generalized arthralgias and the severity of the pain from 
last year did not exist any more.  Also, the tingling 
sensation that he previously complained of in the lower 
extremities was no longer present.  The veteran complained 
that the Gabapentin caused him to suffer swelling of the left 
arm below the elbow, but this too had subsided since that 
time.  The examiner noted that the veteran was seen by a 
neurologist in 2002 who felt that at that time there was 
suspicion that he had suffered a cerebrovascular accident.  
There were also complaints of pain in the hip and back as 
well.  At that time he was advised to see rheumatology but 
deferred; he now requested an appointment with them.  

On physical examination, he walked with a cane on the right 
side.  He had an antalgic gait favoring the left leg and 
demonstrating what appeared to be a mildly hemiparetic gait 
with decreased arm swing on the left.  His straight in the 
left arm and left were graded as plus 4 out of 5, compared to 
negative 5 out of 5 on the right side throughout.  He had 
globally increased reflexes in the upper and lower 
extremities.  There were no sensory deficits noted in the 
extremities.  He had a positive Babinski on the left.  There 
was no evidence of Parkinsonian tremor or other signs 
consistent with any sort of Parkinsonian problem.  Cranial 
nerves II-XII and mental status were normal with the except 
of CN VIII for decreased auditory acuity.  He had hearing 
aids bilaterally.  There was negative Tinel and negative 
Phalen.  Review of available radiographs revealed the 
presence of degenerative joint disease consistent with 
probable osteoarthritic changes which were present in a 
variety of joints.  The examiner's impression was that the 
veteran had signs of what appeared to be a right deep white 
matter CVA, remote which is affecting both motor strength on 
the left side of his body as well as his gait.  He also has 
probable osteoarthritic changes based on radiographs 
consistent with his complaints of diffuse joint pain.  With 
respect to his complaints of any disability related to side 
effects from Gabapentin there were no findings which suggest 
the presence of any residual or ongoing issues that could be 
related to that incident.  At the time he suffered "severe 
joint pains" he may have been referring to myalgias which is 
a documented side effect of Gabapentin whereas arthralgia is 
not known to be a side effect.  Peripheral edema is known to 
be another side effect which he described.  The examiner 
stated that while it is at least as likely as not that the 
reported side effects of "swelling and severe joint pains" 
is likely to have occurred per history, there is no evidence 
on examination that these adverse events are ongoing or that 
they may have caused any chronic residual effect.  He was 
referred for an MRI of the head as well as NCV/EMG studies, 
and also was referred to rheumatology for review of his 
complaint of diffuse arthralgias.

As detailed hereinabove, the Board has reviewed the medical 
records on file, to include the March 2005 VA examination 
report, and has also reviewed the entirety of the statements 
submitted by the veteran in support of his claim, and has 
reviewed the transcript testimony of the veteran, his spouse 
and his daughter.  There is no dispute that in August 2004, 
VA prescribed Gabapentin to the veteran for complaints 
related to his right hand.  There is no evidence, however, to 
support his claim that he incurred a chronic disability as a 
result of the intake of such prescribed medication.  As 
detailed in the March 2005 VA examination report, and has 
been detailed in statements and testimony, the veteran has 
described developing severe joint pains throughout his entire 
body as a result of taking Gabapentin.  Specifically, he 
claimed that he experienced swelling of the left arm below 
the elbow, and a tingling sensation in the lower extremities.  
Despite experiencing such symptomatology, which he claims was 
due to intake of Gabapentin, at the time of the March 2005 VA 
examination, which occurred approximately seven months after 
the initial prescription and intake of Gabapentin, he 
reported generalized arthralgias, but the severity of the 
pain from the previous year did not exist any more.  He 
denied the tingling sensation which he had experienced the 
previous year.  He also reported that his swelling of the 
left arm below the elbow had subsided.  On physical 
examination, the VA examiner specifically opined that there 
were no findings which suggested the presence of any residual 
or ongoing issues that could be related to the side effects 
from Gabapentin.  The examiner stated that the veteran's 
complaints of "severe joint pains" may have been myalgias 
which is a documented side effect of Gabapentin, but 
arthraligia is not a known side effect.  The examiner also 
noted that peripheral edema is also another side effect from 
Gabapentin, which was consistent with the veteran's 
descriptions.  While the examiner determined that the veteran 
likely did incur "swelling and severe joint pains" as 
described, there was no evidence that the veteran had any 
ongoing or chronic residual effect from such adverse events.  

Thus, based on such opinion, while it is clear that the 
veteran likely experienced symptomatology such as severe pain 
and swelling as a result of taking Gabapentin, the medical 
evidence of record does not reflect any chronic residual 
disability as a result of such symptomatology or the intake 
of Gabapentin.  A reading of the March 2005 VA examiner's 
opinion is that any symptomatology experienced by the veteran 
as a result of the intake of Gabapentin was acute and 
transitory and resolved without residual chronic disability.  
Moreover, by the veteran's own admission, the symptomatology 
experienced in 2004, which he claims was as a result of the 
intake of Gabapentin, had subsided or did not exist at the 
time of the March 2005 VA examination.  The veteran has 
otherwise not submitted any medical evidence to support his 
claim that he has incurred a chronic disability as a result 
of the intake of Gabapentin.  As the prescribed Gabapentin 
did not result in an additional disability, compensation 
pursuant to 38 U.S.C.A. § 1151 is not warranted.  As an 
additional disability did not result, there can be no showing 
of any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the medical care.

The Board has considered the contentions of the veteran with 
regard to his symptomatology that he experienced which he 
claims was the result of the intake of Gabapentin.  While the 
Board finds that his testimony and statements are credible 
pertaining to his symptomatology experienced, inasmuch as the 
veteran is offering his own medical opinion the veteran does 
not have any medical expertise.  The veteran and his  
assertions of medical causation alone are not probative 
because lay persons i.e., persons without medical expertise 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also 
acknowledges the testimony of the veteran's spouse and 
daughter pertaining to the symptoms experienced by the 
veteran, and also finds such testimony to be credible.  
Moreover, the Board acknowledges that the veteran's daughter 
is a nurse and may have specialized knowledge pertaining to 
the symptoms experienced by the veteran.  There is no 
indication, however, that the veteran's daughter has any 
specialized expertise with regard to the effects of 
Gabapentin, nor did she testify to any opinion with regard to 
a chronic disability as a result of the intake of such 
prescribed medication.  

In sum, the Board concludes that the veteran has not suffered 
"additional disability" due to VA medical treatment within 
the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits for 
additional disability resulting from VA treatment, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  His claim must, 
therefore, be denied.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


